                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MARYLAND
                                  Southern Division

ESTATE OF KE ZHENGGUANG,                        *

       Plaintiff/Petitioner,                    *

v.                                              *      Case No.: 18-3546-PWG

YU NAIFEN STEPHANY,                             *

       Defendant/Respondent.                    *

*      *      *       *        *     *   *   *    *                *      *       *      *     *
                                   MEMORANDUM OPINION

       The Estate of Ke Zhengguang (“Estate”) petitions this Court to recognize and enforce a

foreign arbitral award pursuant to the Convention on the Enforcement and Recognition of Foreign

Arbitral Awards (the “New York Convention”), as implemented in Chapter 2 of the Federal

Arbitration Act (“FAA”), codified at 9 U.S.C. §§ 201, et seq. Am. Petition, ECF No. 35. Yu

Naifen Stephany (“Stephany Yu”), the respondent, is a United States citizen who resides in

Maryland. Id. at ¶¶ 6, 8-9. Stephany Yu seeks to dismiss the petition to enforce the award on the

following grounds: (1) enforcement should occur in China under the doctrine of forum non

conveniens; (2) all necessary parties have not been joined under Federal Rule of Civil Procedure

19; (3) enforcement of the payment at issue is moot because it was already tendered in China; and

(4) enforcement would be contrary to public policy. Mot. Dismiss 1, ECF No. 40. Stephany Yu

also requests that if any judgment is entered, it be denominated in the official Chinese currency

(the renminbi, or “RMB”) and deemed satisfied. Id.

       The Petitioner has provided the required documentation for recognition and enforcement

of the Final Award, and the Respondent has not sought to modify, annul, or vacate the award. The

award has not been set aside or suspended in the jurisdiction where it was rendered. Also, the
Respondent has not asserted any of the limited, exclusive grounds on which a court may decline

to recognize or enforce the foreign award under the New York Convention Article V.1, and she

fails to satisfy her burden to show that enforcement of the award would violate public policy under

the New York Convention Article V.2. For these reasons, discussed below, the foreign arbitral

award shall be recognized, and Respondent’s dismissal motion shall be denied.

                        FACTUAL & PROCEDURAL BACKGROUND

        In the early 2000s, Ke Zhengguang, Stephany Yu, her two sisters, Naiwen and Naijun Yu,

and Xu Hongbiao entered into a complex real estate partnership to buy and develop real estate in

China. Mot. Mem. 3, ECF No. 40-1. The partners formed a company, Oasis Investment Group

Limited (“Oasis”), registered in the British Virgin Islands, which became the parent company of

three subsidiary companies, one based in Hong Kong, the other two in China. Id.; Final Award1 ¶

183, ECF No. 35-4.2 In 2009 and 2010, the partners entered into agreements to restructure and

accomplish a separation of their various business arrangements. Id. at 3-4; Final Award ¶¶ 183-

186. The parties and related companies concluded an agreement on April 28, 2010, which included

detailed provisions for how the interests were to be divided using a cash buyback, a subsidiary

transfer, and a property exchange. Id. at ¶ 186; Agreement,3 ECF No. 35-2. The Agreement

contained an arbitration clause:

                       Any conflicts, disputes and claims resulting from this
                agreement or related to this agreement, breach of contract,
                termination of contract and void of contract (hereafter referred to as
                “disputes”) shall be dealt with through amicable negotiations by all
1
         The Final Award, dated February 28, 2018, was issued in Simplified Chinese. This version was
translated into English and certified by Transperfect Translations Ltd. on October 22, 2018 as a full and
accurate translation of the source material. Final Award Certification, ECF No. 35-4 at p.2. This Court
accepts the translation as filed.
2
         The Final Award is also filed on the docket at ECF No. 39-2.
3
         The Agreement dated April 28, 2010 was written in Simplified Chinese. This version was
translated into English and certified by Transperfect Translations Ltd. On September 17, 2018. Agreement
Certification, ECF No. 35-2 at p. 2. This Court accepts the translation as filed.


                                                     2
                Parties. If the negotiation fails, any Party is entitled to submit the
                dispute to the Hong Kong International Arbitration Centre for
                arbitration. The arbitration is to be conducted in Chinese. The
                arbitration tribunal is to consist of three arbitrators. Oasis
                Investment and the Controlling Shareholders are entitled to
                nominate one arbitrator, the Non-controlling Shareholders are
                entitled to nominate another arbitrator, and the third arbitrator, who
                will be the chief arbitrator is to be nominated by the Chairperson of
                the Hong Kong International Arbitration Centre. The outcome of
                arbitration is final and binding on all Parties.

Agreement ¶ 4.2.4

        Disputes arose during the parties’ attempts to implement the Agreement, and in February

2013, Xu Hongbiao and Ke Zhengguang, the Oasis Non-controlling shareholders, filed a Notice

of Arbitration against Oasis and the Controlling shareholders, Stephany Yu and her sisters. Final

Award ¶¶ 1, 3, 7, 13. The arbitral tribunal was officially constituted on June 4, 2013 and

proceedings commenced. Id. at ¶¶ 11, 16. In December 2013, Ke Zhengguang died unexpectedly.

Id. at ¶ 32. In April 2016, the arbitration panel authorized his wife and daughter to participate in

the arbitration as administrators of his estate.5 Id. at ¶ 100; see also id. at ¶ 1 (describing second

applicant in the arbitration proceeding). The arbitration hearing was held on May 16, 2017 until

May 25, 2017 in Hong Kong, and the tribunal heard closing arguments on August 8, 2017. Id. at

¶ 181. A final arbitration award was issued on February 28, 2018, containing nine separately

enumerated Orders to resolve the transfers, exchanges, and cash purchases:

                1. (Within 4 weeks from the day this ruling is passed) The
                   Respondents are to [] cause Greencourt Real Estate to sign a
                   “Shanghai Real Estate Sale and Purchase Contract” for the
                   Jiuting Stores with the Applicants or a third party appointed by

4
         Stephany Yu (holding 49% of the shares) and her sisters were the Controlling Shareholders of
Oasis, together holding 66.6% of the shares. Final Award ¶ 184. Xu Hongbiao and Ke Zhengguang were
the Non-controlling shareholders, each holding 16.6% of the shares. Id.
5
         Petitioners distinguish between the Hong-Kong-domiciled Estate, which was permitted to join the
arbitration, and the separate PRC-domiciled Estate and BVI-domiciled Estate, which were not permitted to
join the arbitration. Am. Petition ¶¶ 5, 16. References to the Estate herein refer to the estate administered
by Ke Zhengguang’s wife and daughter as recognized by the arbitration panel.


                                                       3
                  the Applicants, and transfer the ownership of the Jiuting Stores
                  to the Non-controlling Shareholders or a third party appointed
                  by them. (Article 3.1 of 4.28 Agreement)
              2. (Within 4 weeks from the day this ruling is passed) The
                 Respondents are to cause the First Respondent to appoint a third
                 party to sign the “Shanghai Commercial Housing Presale
                 Contract” for A2-type villas with SJHC, and complete the
                 relevant presale registration procedures. (Article 3.2 of 4.28
                 Agreement)
              3. All parties are ordered to settle and pay the debts of SJHC and
                 the First Respondent within 4 weeks from the day the ruling is
                 passed based on Paragraphs 304 to 324 of this ruling. (Article
                 3.6 of 4.28 Agreement)
              4. The Applicants are ordered to submit an audit report to the
                 relevant approval authorities within 2 months from the day the
                 ruling is passed.
              5. (Within 2 months from the day this ruling is passed) The First
                  Respondent is ordered to arrange for and cause Shibang
                  Company to acquire the 80% equity interest of SJHC held by the
                  First Respondent’s subsidiary Greencourt Properties. (Article
                  2.3.1 of 4.28 Agreement)
              6. (Within 2 weeks from the day this ruling is passed) The First
                  Respondent and Non-controlling Shareholders are to sign, and
                  the First Respondent is to cause their subsidiary, Greencourt
                  Properties, to jointly sign, the Equity Purchase Option
                  Agreement and Entrustment Agreement concerning Shibang
                  Company. (Articles 2.3.1 and 2.3.2 of 4.28 Agreement)
              7. (Within 2 months from the day this ruling is passed) The First
                  Respondent is ordered to cause Oasis Kechuang to transfer its
                  20% equity in SJHC to Luhao Trading.
              8. (Within 4 weeks after the execution of the orders numbered 1-6
                  above) The Respondents are to pay the final amount after
                  making the adjustments set out in Article 2.2.1(4) of the 4.28
                  Agreement and in Paragraphs 232(4)(a)(b)(c) and 233 of this
                  ruling.
              9. The second respondent, third respondent and fourth respondent
                  are jointly and severally ordered to pay RMB10,346,211 to the
                  applicants as compensation for their losses (using August 8,
                  2017 as reference date for calculation of losses).

Final Award, Section VIII, p. 95-96.




                                                4
        In April 2018, the Estate submitted an application to interpret, correct, and supplement the

award.6 Am. Petition ¶ 20. The tribunal held clarification proceedings and considered corrections,

ultimately issuing a Clarification Award on December 19, 2018 that made only a procedural

change to Order 2 and a name change to Order 7. See id. at ¶¶ 21-22; Clarified Award,7 ECF No.

35-6. Petitioner asserts that Respondent has refused to comply with her obligations under the nine

Orders, including the monetary payment obligation under Order 9. Am. Petition ¶ 23. The

petition, ECF No. 1, was filed with this Court on November 16, 2018, prior to the issuance of the

Clarified Award, asking this Court to recognize and enforce only Order 9 of the Final Award (the

cash payment Order). The Estate requests judgment in United States dollars equivalent to RMB

5,173,105.50, which represented half of the amount awarded under Order 9. Petition ¶¶ 21, 28.

Stephany Yu had paid RMB 5,173,105.50 to Xu Hongbiao in partial satisfaction of Order 9. Id.

at ¶ 20. The Estate asserts that, as a Hong Kong resident,8 it cannot negotiate or deposit any RMB-

denominated payments that are drawn on a PRC bank. Id. at ¶ 25. The Estate alleges that Stephany

Yu’s offer of payment via a mainland-PRC bank was, therefore, made in bad faith to create a false

appearance of compliance with the Final Award. Id. at ¶ 26.9

        After the Clarified Award was issued, Petitioner filed the Amended Petition on March 4,

2019, seeking recognition and enforcement of the Final Award in its entirety. Am. Petition ¶¶ 3-



6
         Clarification submissions were made with respect to Orders 1, 2, 3, 7, and 8, but Orders 4, 5, 6, and
9 were not subject to clarifications. Petition ¶ 19, ECF No. 1.
7
         The Clarified Award, dated December 19, 2018, was issued in Chinese. This version was translated
into English and certified by Morningside Translations on January 21, 2019 as a full and accurate translation
of the specified document. Final Award Certification, ECF No. 35-4 at p.2. This Court accepts the
translation as filed.
8
         Petitioner is a Hong Kong-domiciled Estate, and neither of the Estate’s administrators are citizens
of the PRC or resident in the PRC. Am. Pet. ¶ 25.
9
         Stephany Yu asserts that she has tendered payment in full in RMB, the award at issue must be paid
in RMB, and payment outside China would likely be viewed by the Chinese regulators as illegal. Mot.
Mem. 13-14.


                                                       5
4. The Estate seeks an Order directing Stephany Yu to comply with the specific performance

orders and to pay the Estate $750,824.5310 (50% of the RMB award required by Order 9) with pre-

judgment and post-judgment interest. Id.

        On April 8, 2019, Stephany Yu filed a Motion to Dismiss the Amended Petition to Enforce

an Arbitral Award, ECF No. 40. The Estate filed a response in opposition, ECF No. 43, and

Stephany Yu filed a reply, ECF No. 45, which completed the motion briefing on May 20, 2019.11

For the following reasons, Stephany Yu’s Motion to Dismiss (ECF No. 40) shall be DENIED, and

I shall GRANT the Amended Petition to Recognize and Enforce Foreign Arbitral Award (ECF

No. 35).

                                         APPLICABLE LAW

        A foreign arbitral award, or any award sought to be enforced in a signatory country other

than the one in which the award has been made, falls under the Convention on the Recognition

and Enforcement of Foreign Arbitral Awards of June 10, 1958, 21 U.S.T. 2517, 330 U.N.T.S. 38

(commonly referred to as the “New York Convention”). The United States is a signatory to the

New York Convention and has an “emphatic federal policy in favor of arbitral dispute resolution.”

Mitsubishi Motors Corp. v. Soler Chrysler–Plymouth, Inc., 473 U.S. 614, 631 (1985); see also



10
         Specified in United States dollars at an unknown exchange rate. In its response to Respondent’s
motion to dismiss, the Estate contends that Respondent should be directed to pay Order 9 in either United
States dollars or in RMB that can be accepted by the Estate’s Hong Kong bank. Resp. 21, ECF No. 43.
11
         Stephany Yu then filed a supplemental reply on August 8, 2019, reporting on related litigation in
China. Suppl. Reply, ECF No. 46. The Estate objected to this supplemental briefing, and Stephany Yu
has replied to the objection. ECF Nos. 47, 48. “Unless otherwise ordered by the Court, surreply memoranda
are not permitted to be filed.” Local Rule 105.2(a) (D. Md. 2018). However, the supplemental filing was
not intended to act as a surreply, and to the extent that it was relevant, I have considered the information
regarding the related China litigation. Notably, “parties may bring suit to enforce awards notwithstanding
the existence of ongoing proceedings elsewhere.” Steel Corp. of Philippines v. Int’l Steel Servs., Inc., 354
F. App’x 689, 694 (3d Cir. 2009) (citing Karaha Bodas Co., L.L.C. v. Perusahaan Pertambangan Minyak
Dan Gas Bumi, 335 F.3d 357, 366-67 (5th Cir. 2003); Yusuf Ahmed Alghanim & Sons v. Toys “R” Us, Inc.,
126 F.3d 15, 22 (2d Cir. 1997)).


                                                      6
ESAB Grp., Inc. v. Zurich Ins. PLC, 685 F.3d 376, 390 (4th Cir. 2012). In the context of foreign

arbitral awards, this policy includes “concerns of international comity, respect for the capacities

of foreign and transnational tribunals, and sensitivity to the need of the international commercial

system for predictability in the resolution of disputes . . . .” Mitsubishi Motors, 473 U.S. at 629.

        The Federal Arbitration Act (“FAA”), 9 U.S.C. §§ 201-208, implements the New York

Convention. The FAA provides that:

                        Within three years after an arbitral award falling under the
                [New York] Convention is made, any party to the arbitration may
                apply to any court having jurisdiction under this chapter for an order
                confirming the award as against any other party to the arbitration.
                The court shall confirm the award unless it finds one of the grounds
                for refusal or deferral of recognition or enforcement of the award
                specified in the said Convention.

9 U.S.C. § 207 (emphasis added).12

        Article V of the New York Convention sets forth the limited, exclusive grounds on which

a court may decline to recognize or enforce the foreign award. First, recognition and enforcement

may be refused if the party against whom the award is invoked demonstrates that:

                (a) The parties to the agreement . . . were, under the law applicable
                to them, under some incapacity, or the said agreement is not valid
                under the law to which the parties have subjected it or, failing any
                indication thereon, under the law of the country where the award
                was made; or

                (b) The party against whom the award is invoked was not given
                proper notice of the appointment of the arbitrator or of the arbitration
                proceedings or was otherwise unable to present his case; or

                (c) The award deals with a difference not contemplated by or not
                falling within the terms of the submission to arbitration, or it



12
         One wishing to enforce an award in the United States under the New York Convention need only
supply the authenticated original award or a certified copy thereof, the original or certified copy of the
arbitration agreement, and official or sworn translations, if appropriate. New York Convention, Art. IV; 9
U.S.C. § 13.


                                                     7
               contains decisions on matters beyond the scope of the submission to
               arbitration . . . ; or

               (d) The composition of the arbitral authority or the arbitral
               procedure was not in accordance with the agreement of the parties,
               or, failing such agreement, was not in accordance with the law of
               the country where the arbitration took place; or

               (e) The award has not yet become binding on the parties, or has been
               set aside or suspended by a competent authority of the country in
               which, or under the law of which, that award was made.

New York Convention, Art. V.1. Recognition and enforcement may also be refused if the

reviewing court finds that:

               (a) The subject matter of the difference is not capable of settlement
               by arbitration under the law of that country; or

               (b) The recognition or enforcement of the award would be contrary
               to the public policy of that country.”

Id. Art. V.2. Recognition and enforcement of an arbitral award may also be deferred if an

application to set aside or suspend an arbitral award has been made to the competent authority of

the country in which, or under the law of which, that award was made. Id. Art. VI. “The party

opposing confirmation bears the heavy burden of proving the applicability of the Convention’s

enumerated defenses.” AO Techsnabexport v. Globe Nuclear Services and Supply, Ltd., 656 F.

Supp. 2d 550, 553-54 (D. Md. 2009) (citation omitted); Three S Delaware, Inc. v. DataQuick Info.

Sys., Inc., 492 F.3d 520, 527 (4th Cir. 2007); see also Telenor Mobile Commc’ns AS v. Storm LLC,

584 F.3d 396, 405 (2d Cir. 2009) (“The burden is a heavy one, as the showing required to avoid

summary confirmance is high.”).

       United States federal courts have secondary jurisdiction over a foreign award, so they may

not vacate, set aside, or modify the award, but are limited to deciding whether the award may be

enforced. Fakhri v. Marriot Int’l Hotels, Inc., 201 F. Supp. 3d 696, 710-11 (D. Md. 2016)

(citations omitted). The Fourth Circuit stated that the scope of judicial review is “among the


                                                  8
narrowest known at law” and indicated that “a court considering a complaint seeking confirmation

of an arbitration award may determine only whether the arbitrators acted within the scope of their

authority, and may not consider whether the arbitrators acted correctly or reasonably.” AO

Techsnabexport v. Globe Nuclear Servs. & Supply GNSS, Ltd., 404 F. App’x 793, 797 (4th Cir.

2010) (citations omitted).

                                           ANALYSIS

       Rather than asserting defenses under the New York Convention, Stephany Yu seeks to

dismiss the Estate’s petition on procedural grounds—forum non conveniens or for failure to join

necessary parties under Federal Rule of Civil Procedure 19. Mot. Mem. 16-26. Stephany Yu also

argues that the Court should refuse enforcement of Order 9 because the claim was mooted by her

effort to tender payment. Id. at 26-28. She contends that the Court should accept her English

translation of the Final Award Orders as being more accurate than the Petitioner’s certified English

translation, and she asks that if judgment is entered as to Order 9, it be entered in RMB rather than

United States dollars. Id. at 34. Finally, Stephany Yu asserts a public policy defense under the

New York Convention, Art. V.2(b), arguing that enforcement of Order 9 in the United States would

violate the public policy of international comity. Id. at 31-33.

I.     Procedural Grounds

       Stephany Yu asserts that a petition to enforce a foreign arbitral award may be dismissed on

procedural grounds. Mot. Mem. 16-17 (citing Base Metal Trading, Ltd. V. OJSC “Novokuznetsky

Aluminum Factory,” 283 F.3d 208, 215 (4th Cir. 2002) (refusing enforcement for lack of personal

jurisdiction); In re Arbitration between Monegasque De Reassurances S.A.M. v. Nak Naftogaz of

Ukraine, 311 F.3d 488, 496 (2d Cir. 2002) (concluding that the doctrine of forum non conveniens

was consistent with the overall intent of New York Convention cases); Intervest Int’l Equities




                                                   9
Corp. v. Aberlich, 12 Civ. 13750, 2013 WL 1316997, at *2 (E.D. Mich. 2013) (deciding not to

rule on the relative rights of the parties to the arbitration award without the presence of all parties

to the arbitration)). The Estate argues that a confirmation proceeding under the New York

Convention is intended to be a summary proceeding, and dismissal on procedural grounds such as

forum non conveniens or Rule 19 would undermine the New York Convention, which has seven

exclusive defenses enumerated under Article V. Resp. 12-17 (primarily citing Belize Soc. Dev.

Ltd. v. Gov’t of Belize, 5 F. Supp. 3d 25, 34 (D.D.C. 2013, aff’d, 794 F.3d 99 (D.C. Cir. 2015) and

BCB Holdings Ltd. v. Gov’t of Belize, 650 F. App’x 17, 18 (D.C. Cir. 2016) (rejecting forum non

conveniens defense in foreign arbitral award case)).

       The United States Court of Appeals for the Second Circuit and the D.C. Circuit appear to

have different views regarding the propriety of dismissing a foreign arbitration enforcement

proceeding on procedural grounds, and the United States Supreme Court has declined to weigh in.

Compare TMR Energy Ltd. v. State Property Fund of Ukraine, 411 F.3d 296 (D.C. Cir. 2005);

Belize Soc. Dev. Ltd. v. Gov’t of Belize, 794 F.3d 99, 105 (D.C. Cir. 2015) cert. denied, 137 S. Ct.

619 (Jan. 9, 2017); BCB Holdings Ltd. v. Gov’t of Belize, 650 F. App’x 17, 19 (D.C. Cir. 2016)

cert. denied, 137 S. Ct. 619; and Newco Ltd. v. Gov’t of Belize, 650 F. App’x 14, 16 (D.C. Cir.

2016) cert. denied, 137 S. Ct. 619; with Figueiredo Ferraz E Engenharia de Projeto Ltda. v.

Republic of Peru, 665 F.3d 384 (2d Cir. 2011), in which the majority rejected the D.C. Circuit’s

forum non conveniens analysis in TMR Energy.

       In Figueiredo Ferraz, the Second Circuit asserted that the doctrine of forum non

conveniens was a doctrine of procedure, citing American Dredging Co. v. Miller, 510 U.S. 443,

453 (1994), and could be contemplated under the New York Convention’s provision that says that

States shall “recognize arbitral awards as binding and enforce them in accordance with the rules




                                                   10
of procedure of the territory where the award is relied upon.” 665 F.3d at 392 (quoting New York

Convention, Art. III); but see id. at 399, (Lynch, J., dissenting) (“the ‘procedure’ provisions of the

treaties permit variation with regard to the manner in which signatory states enforce international

arbitration awards; they do not provide a means by which a state may decline to enforce such

awards at all.”). The only Fourth Circuit decision discussing the recognition and enforcement of

an arbitral award on procedural grounds was cited by Stephany Yu as support for her position:

Base Metal, 283 F.3d 208. In that 2002 decision, the Fourth Circuit affirmed the district court’s

refusal to recognize a foreign arbitral award based on lack of personal jurisdiction over the debtor.

Id. at 213-15. Personal jurisdiction is “an essential element of district court jurisdiction, without

which the court is powerless to proceed to an adjudication.” Ruhrgas AG v. Marathon Oil Co., 526

U.S. 574, 575 (1999) (citing Employers Reinsurance Corp. v. Bryant, 299 U.S. 374, 382 (1937)).

However, in this case, Stephany Yu is a Maryland resident, and there is no dispute regarding

whether this Court has personal jurisdiction over her. And there is no question whether this Court

has subject matter jurisdiction, since the FAA allows for recognition and enforcement of foreign

arbitral awards in district courts. See 9 U.S.C. § 203 (“An action or proceeding falling under the

[New York] Convention shall be deemed to arise under the laws and treaties of the United States.

The district courts of the United States . . . shall have original jurisdiction over such an action or

proceeding, regardless of the amount in controversy.”).

       With regard to failure to join necessary parties, the FAA explicitly states that “any party to

the arbitration may apply to any court having jurisdiction under this chapter for an order

confirming the award as against any other party to the arbitration.” 9 U.S.C. § 207. In fact, the

Estate, as prevailing party, could seek to enforce the award against Stephany Yu in multiple

concurrent enforcement proceedings.        See, e.g., Karaha Bodas Co., L.L.C. v. Perusahaan




                                                   11
Pertambangan Minyak Dan Gas Bumi Negara, 364 F.3d 274, 281 (5th Cir. 2004) (commenting

on the filing of enforcement actions in the federal district court in Texas as well as filing actions

in Hong Kong and in Canada). This is not an action to adjudicate the merits of the case, but an

action to enforce a final and binding award. I am constrained to determine only whether Stephany

Yu, as Respondent, has a legitimate defense to the enforcement proceeding, because judgment has

already been imposed by the arbitral tribunal.

        The bottom line is that the New York Convention lists seven exclusive defenses to

enforcement, and neither forum non conveniens nor failure to join necessary parties under Rule 19

is one of them. An enforcing court is not reviewing the merits of the case such that a discussion

of the most convenient forum for resolution is needed; the merits of the dispute have already been

decided in the forum chosen by the parties.13 Rather, courts have an obligation under the treaty to

grant enforcement unless one of the Article V defenses is successfully invoked. See New York

Convention, Art. V (“Recognition and enforcement of the award may be refused, at the request of

the party against whom it is invoked, only if that party furnishes to the competent authority where

the recognition and enforcement is sought, proof that [one of the enumerated defenses applies].”

(emphasis added); see also Scherk v. Alberto-Culver Co., 417 U.S. 506, 520 n. 15 (1974) (“The

goal of the Convention, and the principal purpose underlying American adoption and

implementation of it, was to encourage the recognition and enforcement of commercial arbitration

agreements in international contracts and to unify the standards by which agreements to arbitrate

are observed and arbitral awards are enforced in the signatory countries.”); Restatement (Third)

U.S. Law of Int’l Comm. Arb. § 4.11 cmt. c, TD No 2 (2012) (“In the interest of uniformity and

certainty, and consistent with U.S. obligations under the Conventions, a court may not vacate or


13
       In this case, the parties chose to arbitrate their dispute in Hong Kong.


                                                     12
deny confirmation, recognition, or enforcement of a Convention award on a ground other than

those specified in the New York or Panama Convention.”).

        Accordingly, I will not dismiss the Petition under the procedural grounds set forth by

Stephany Yu.

II.     Public Policy Consideration

        Stephany Yu has raised only one of the available defenses under the New York Convention

Article V; she asserts that recognition and enforcement of the Final Award would be contrary to

public policy. Mot. Mem. 31 (citing New York Convention, Art. V.2(b); 9 U.S.C. § 207).

Stephany Yu contends that requiring her to pay the award outside China would violate China’s

currency control laws, which, in turn, violates the fundamental policy of international comity14.

Id.

        The New York Convention’s public policy defense is “construed extremely narrowly.”

BCB Holdings Limited v. Government of Belize, 110 F. Supp. 3d 233, 250 (D.D.C. 2015) (citations

omitted). Courts recognize the presumption that favors upholding international arbitral awards

and denies enforcement only when it “would violate the forum state’s most basic notions of

morality and justice.” Id. “Such a public policy . . . must be well defined and dominant, and is to

be ascertained by reference to the laws and legal precedents and not from general considerations

of supposed public interests.” Id. Stephany Yu has not met this substantial burden.

        Stephany Yu argues that Victrix S.S. Co., S.A. v. Salen Dry Cargo A.B., 825 F.2d 709, 715-

16 (2d Cir. 1987) provides authority for this Court to refuse enforcement. Mot. Mem. 32.


14
         “Comity is a doctrine that takes into account the interests of the United States, the interests of the
foreign state, and those mutual interests the family of nations have in just and efficiently functioning rules
of international law.” In re Maxwell Commc’n Corp. plc by Homan, 93 F.3d 1036, 1048 (2d Cir. 1996)
(citing Societe Nationale Industrielle Aerospatiale v. U.S. Dist. Court for Southern Dist. of Iowa, 482 U.S.
522, 555 (1987) (Blackmun, J., concurring)).


                                                       13
However, Vitrix does not stand for the proposition that she asserts. In Vitrix, the respondent, Salen,

had entered into bankruptcy in Sweden. 825 F.2d at 711. Vitrix filed a claim in the foreign

bankruptcy proceeding, and simultaneously obtained an arbitration award in London and a money

judgment. Id.     Vitrix then sought to attach property in New York, seeking to enforce both a

foreign judgment and the arbitral award, thus undertaking two methods of securing a remedy at

the same time in different jurisdictions. Id. In the bankruptcy context, “American courts have

long recognized the need to extend comity to foreign bankruptcy proceedings,” because “[t]he

equitable and orderly distribution of a debtor’s property requires assembling all claims against the

limited assets in a single proceeding; if all creditors could not be bound, a plan of reorganization

would fail.” Id. at 713–14. “U.S. courts should ordinarily decline to adjudicate creditor claims that

are the subject of a foreign bankruptcy proceeding.” JP Morgan Chase Bank v. Altos Hornos de

Mexico, S.A. de C.V., 412 F.3d 418, 424 (2d Cir. 2005).             This case presents no similar

circumstances. Rather, Stephany Yu simply asserts, without citing any authority, that she might

be placed at legal risk for potentially violating China’s currency control laws if the Court were to

require her to pay the Final Award from China to a bank account outside of China. This Court is

not being asked to enforce a judgment in China, but rather, in the United States, so any decision in

this case would not undermine the interests of China in enforcing its own currency control laws.

       Therefore, Stephany Yu has not met the high bar of showing that the Final Award, nor my

confirmation of it, would violate the “basic notions of morality and justice,” and I shall not dismiss

the Petition under the asserted public policy consideration. See BCB Holdings, 110 F. Supp. 3d at

250.




                                                   14
III.   Payment Considerations

       Stephany Yu contends that she has already tendered the funds for payment under Order 9,

mooting the relief sought by the Estate. Mot. Mem. 26. She also argues that any judgment as to

Order 9 should be entered in RMB, not U.S. dollars. Id. at 33 (citing cases in which federal courts

entered judgments in the currency of the parties’ transactions rather than in U.S. dollars). The

Estate notes that payment currency is not an appropriate dismissal argument but asks that I direct

Stephany Yu to pay Order 9 in either United States dollars or in RMB that can be accepted by the

Estate’s Hong Kong bank. Resp. 21. It adds that Stephany Yu’s attempts at payment in a form

that the Estate cannot accept does not make the issue moot. Id. at 22.

       Of the multiple cases cited by Stephany Yu in support of her argument that the judgment

should be entered in RMB, two of the discussions were in the context of enforcing a foreign arbitral

award—Mitsui & Co., Ltd. v. Oceantrawl Corp., 906 F. Supp. 202, 203 (S.D.N.Y. 1995) and

Leidos, Inc. v. Hellenic Republic, 881 F.3d 213 (D.C. Cir. 2018). The Mitsui court discussed the

earlier policy of American courts entering money judgments in American currency but noted that

there was no longer a bar to judgment in foreign currencies and observed that “courts should enter

judgment in the currency in which the parties conducted their transactions.” 906 F. Supp. at 203

(citing In re Oil Spill by the Amoco Cadiz, 954 F.2d 1279 (7th Cir. 1992) (per curiam)). The court

also cited the Restatement (Third) of the Foreign Relations Law of the United States § 823(1)

(1986), which “states that American courts ‘are not precluded from’ entering judgment in the

foreign currency of an underlying obligation.” Id. at 204 (noting that comment b counsels that “a

judgment in a foreign currency should be issued only when requested by the judgment creditor,

and only when it would best accomplish the objective [of making the injured party whole and

avoiding rewarding a debtor who has delayed in carrying out the obligation].”). In the Mitsui case,




                                                  15
the parties had conducted all their transactions in yen and agreed that judgment should be entered

in yen, so the court entered the judgment in yen. Id.

        In Leidos, the D.C. Circuit reversed the district court’s grant of a motion to convert the

original judgment’s award in euros into United States dollars.15 881 F.3d 213. The Leidos court

also discussed the trend towards recognizing judgments in foreign currencies in some

circumstances, citing the Restatement, and noting that “[r]ecent cases have endorsed judgment in

a foreign currency if the petitioner requests payment in that currency.” Id. at 218. The Leidos

court also noted that the creditor could have asked for dollars instead of euros at any time before

judgment, but it chose to explicitly request judgment in euros. Id. Citing to an earlier decision

that had affirmed a post-judgment conversion of an arbitration award to dollars, the court allowed

the conversion because the complaint had not specified the currency sought. Id. at 220 (quoting

Cont’l Transfert Technique Ltd. v. Fed. Gov’t of Nigeria, 932 F. Supp. 2d 153, 162 (D.D.C. 2013),

aff’d, 603 F. App’x 1 (D.C. Cir. 2015)). The court stated that the conversion was allowed

“primarily because ‘a judgment in a foreign currency should be issued only when requested by the

judgment creditor.’” Id. (quoting Cont’l Transfert, 603 F. App’x at 4). These cases support the

Estate’s request for the award to be paid in United States dollars.

        A recent unpublished decision from the D.C. district court is also instructive. In LLC

Komstroy v. Republic of Moldova, Case No. 14-cv-01921 (CRC), 2019 WL 3997385, at *1

(D.D.C., Aug. 23, 2019), the court was petitioned to confirm an arbitral award in one of multiple

jurisdictions. After summarily dismissing the respondent’s forum non conveniens argument16 and


15
         Because the value of the euro had declined significantly against the dollar over the course of the
litigation, converting the judgment increased its value. Leidos, 881 F.3d at 216.
16
         “[T]he D.C. Circuit has clearly held that ‘forum non conveniens does not apply to actions in the
United States to enforce arbitral awards against foreign nations.’” LLC Komstroy, 2019 WL 3997385, at *6
(quoting BCB Holdings, 650 F. App’x at 19 (D.C. Cir. 2016)).


                                                     16
analyzing its New York Convention defenses, the court concluded that it must confirm the award,

which led to a discussion on currency. Id. at *6-13. The court granted petitioner’s pre-judgment

request to convert the award to United States dollars, noting that conversion into dollars at

judgment “is the norm, rather than the exception.” Id. at 13 (quoting Cont’l Transfert, 932 F.

Supp. 2d at 158); see also ReliaStar Life Ins. Co. v. IOA Re, Inc., 303 F.3d 874, 882 (8th Cir. 2002)

(noting that the Restatement “suggests that United States courts ordinarily enter judgments in U.S.

dollars”). The exchange rate applied was from the date of the award because the petitioner’s cause

of action to confirm the award arose under United States law at that date. Id. (nominally applying

the breach day rule from Hicks v. Guinness, 269 U.S. 71 (1925)). “Under the ‘breach day’ rule,

the applicable exchange rate is the one that was in effect on the date that the defendant breached

its obligations to the plaintiff.” Cont’l Transfert, 932 F. Supp. 2d at 159 (citing Reliastar, 303

F.3d at 883). The alternate date for fixing the applicable exchange rate is known as the “judgment

day rule,” which applies the prevailing rate on the date that the court enters judgment. Id. (citing

Die Deutsche Bank Fialiale Nurnberg v. Humphrey, 272 U.S. 517 (1926)). The court explained

that “in the context of international arbitration awards, . . . the defendant is deemed to have

breached its obligation on the date the arbitral award issued, which is when the defendant’s

obligation arose.” Id. (citations omitted).

       On a claim for recognition of a foreign judgment, the Restatement suggests that courts

consider equitable reasons, with an intent “to make the creditor whole and to avoid rewarding a

debtor who has delayed in carrying out the obligation.” Id. (citing Restatement § 823 cmts. c &

d). Thus, a court should apply the “breach day” rule if the currency in which the foreign judgment

is denominated has depreciated in value, “[u]nless the interests of justice require otherwise.” Id.




                                                  17
        Here, the Petitioner requests the award in a specific amount of United States dollars, but it

is not clear how the Estate calculated the exchange rate. Am. Petition 10, (c). Based on the Estate’s

original petition, the request was for an award in United States dollars “at the exchange rate

effective on the date of issuance of such judgment, or upon the date of issuance of the Final Award,

whichever is greater.” Petition 7, (a). Stephany Yu suggests that the exchange should be based

on the judgment day rule, based on the claim arising under foreign law. Mot. Mem. 35 n.6 (citing

Vlachos v. M/V/ Proso, 637 F. Supp. 1354, 1376 (D. Md. 1986), applying the judgment day rule

in an admiralty case based on governing foreign law). However, as discussed, the cause of action

here arises under the FAA.17 I am persuaded by the cases cited above that the Final Award Order

9 payment of RMB 5,173,105.50 shall be made in United States dollars at an exchange rate based

equitably on the breach day rule, i.e., the date of the Final Award, February 28, 2018, unless the

RMB has depreciated in value.

        I do not agree that Stephany Yu’s efforts to tender payment from her China-based company

in a form that was unacceptable to the Estate constitutes an unconditional tender that moots this

case. See Mot. Mem. 26. Even if the Estate had accepted the payment, it is still entitled to an

order recognizing the Final Award and the ability to pursue pre- and post-judgment interest. See

Zeiler v. Deitsch, 500 F.3d 157, 169 (2d Cir. 2007) (holding that whether the award at issue had

been satisfied was not relevant to whether the court should confirm the award); Southside Hosp.

v. New York State Nurses Assoc., CV 15-2282 (JS) (GRB), 2017 WL 9485721, at *5 (E.D.N.Y.




17
          As in Cont’l Transfert, “this is not an action in which a plaintiff has come to a United States court
to adjudicate rights arising under foreign law. Rather, this action arises under the Federal Arbitration Act .
. . . The FAA implements the New York Convention by allowing international arbitral awards to be enforced
in United States courts, 9 U.S.C. § 201, and it provides that ‘[a]n action or proceeding falling under the
Convention shall be deemed to arise under the laws and treaties of the United States.’ ” 932 F.Supp.2d at
160 (quoting 9 U.S.C. § 203).


                                                       18
Jan. 26, 2017) (“A court may confirm an arbitration award even when the party has fully complied

with that award.”). The Estate indicated it was willing to accept payment in RMB, but it required

a negotiable instrument capable of being deposited into its Hong Kong bank account. Am. Petition

¶ 25. Stephany Yu did not provide a payment that could be accepted by the Estate’s Hong Kong

bank account as requested. Id. at ¶ 25-26.

          The Estate has also requested pre-judgment and post-judgment interest at the statutory rate.

Am. Petition 10 (d), (e).18       Federal courts have discretion to award post-award, prejudgment

interest in actions under the New York Convention. Ministry of Defense and Support for the

Armed Forces of the Islamic Republic of Iran v. Cubic Defense Systems, Inc., 665 F.3d 1091, 1102-

1103 (9th Cir. 2011). This discretion “must be exercised in a manner consistent with the

underlying arbitration award.” Id. at 1103. The Final Award excludes interest and arbitration fees,

which were specifically exempted from the award, presumably to be determined later. See Final

Award ¶ 325; Clarified Award ¶ 1 (16).

          The Fourth Circuit has stated that “awarding post-judgment interest on the entire [damages]

amount . . . including pre-judgment interest, most closely comports with the purpose of post-

judgment interest articulated by the Supreme Court.” Quesinberry v. Life Ins. Co. of N. Am., 987

F.2d 1017, 1031 (4th Cir. 1993) (citing Kaiser Aluminum & Chemical Corp. v. Bonjorno, 494 U.S.

827, 835 (1990)).

          The parties did not discuss either pre- or post-judgment interest in their briefs. Therefore,

if the parties do not agree on the propriety or form of interest due to the Petitioner, I shall require




18
          Initially, the Petitioner requested only post-judgment interest in accord with 28 U.S.C. § 1961(a).
Pet. 7.


                                                       19
them to provide me with letter briefs not to exceed three pages, single space (as described below),

detailing their positions on the matter before I make a decision.

        Accordingly, I direct the parties to submit a proposed judgment with all conversions

consistent with this opinion and agreed interest calculations. If the parties cannot agree, they shall

each provide a proposed judgment together with a letter (not to exceed three pages, single spaced)

containing a concise summary of their position and the legal support for it.


                                          CONCLUSION

        In sum, the Petitioner has provided the required documentation for recognition and

enforcement of the Final Award. The Respondent has not sought to modify or annul or vacate the

award, and the award has not been set aside or suspended in Hong Kong, where it was rendered.

The Respondent asserted only one defense under the New York Convention—enforcement would

violate public policy—but she did not satisfy the substantial burden to overcome the presumption

favoring enforcement. Therefore, I shall GRANT Petitioner’s request to recognize and enforce

the Final Award. Respondent’s dismissal motion shall be DENIED.

        Judgement shall be entered by separate Order. There remain outstanding questions related

to the exchange rate to be applied as well as the parties’ positions on pre- and post-judgment

interest. Accordingly, the parties shall provide an agreed proposed judgment order, consistent with

the Final Award and this opinion, no later than Friday, March 13, 2020. If the parties cannot agree

on a proposed judgment order, on or before Friday, March 13, 2020, each shall provide their

proposed order together with a letter (not to exceed three pages, single spaced) containing a concise

summary of their position with respect to the exchange rate and pre- and post-judgment interest,

and the legal support for it.

        Date: February 21, 2020
                                                              /S/
                                                        Paul W. Grimm
                                                        United States District Judge



                                                   20
